ORDER

PER CURIAM.
Client appeals from a judgment for attorney in client’s action for refund of attorney’s fees. Client filed an action in small claims court for a refund of $1,500.00 of $2,000.00 client paid to attorney. Attorney counterclaimed for $620.00, and the small claims court found for attorney on both claims and ordered client to pay $620.00 to attorney. Following a trial de novo, the court entered judgment for attorney on client’s claim and for client on attorney’s counterclaim. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. Rule 84.16(b).